DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Non-Provisional Application No. 14/131,737 filed January 9, 2014 now Patent No. 10,300,235; to PCT AU2012/000836 filed July 12, 2012; to Provisional Application No. 61/457,935 filed July 12, 2011. 

Status of Claims 
This Office Action is responsive to the amendment filed on February 16, 2022. As directed by the amendment: claims 11 and 30 have been amended; claim 12 has been cancelled; and claims 35-36 have been added. Thus, claims 11 and 13-34 are presently pending in this application.
Claim 30 was previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claims 11 and 30 overcome the previous rejection under 35 U.S.C. 112(b). Claims 11-15, 29, and 32-33 were previously rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Groll (U.S. Pub. No. 2011/0253144). Claims 16-24, and 26-27 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Cotner et al. (U.S. Patent No. 6,019,101). Claim 25 was previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Lubke et al. (U.S. Publication No. 2006/0283461). Claim 28 was previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of Gunaratnam et al. (U.S. Publication No. 2004/0226566). Claim 31 was previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable further in view of an alternate embodiment of Groll (U.S. Pub. No. 2011/0253144). No prior art rejection was previously  made for claim 30.  Applicant’s amendments overcome the prior art of record and place the application in condition for allowance.

Information Disclosure Statement
As previously noted in the Non-Final Office action of November 16, 2021: the information disclosure statement filed April 18, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Groll (U.S. Pub. No. 2011/0253144) discloses a mask system for delivering pressurized breathable gas to a patient, comprising: a chamber forming portion (Fig. 2-3) including: a back panel (110; Fig. 3) at least partially delimiting a cavity (A, Fig. A annotated below) adapted to receive a patient's nose (Fig. 2; ¶¶ 0028-0030), the back panel comprising textile (¶ 0028) and including an upper panel (B, Fig. A annotated below) and a lower panel (C, Fig. A annotated below), the upper panel being coupled to the lower panel such that an opening (at D, Fig. A annotated below) is formed between the upper panel and the lower panel (Fig. 3), the opening configured such that the patient's nose is received into the cavity through the opening (Fig. 2; ¶¶ 0028-0030), wherein the upper panel has an upper seal portion (E, Fig. A annotated below) configured to seal around the patient's external nares (¶¶ 0028-0030), and the lower panel has a lower seal portion (F, Fig. A annotated below) configured to seal against the patient's upper lip (¶¶ 0028-0030).

    PNG
    media_image1.png
    445
    411
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 3 of Groll.

Prior art of record Groll fails to disclose or render obvious the mask system wherein the upper panel includes a curved portion extending around the opening and protruding outwardly away from the cavity before the mask system is worn by the patient, the curved portion being configured to engage the patient’s nose in use, and wherein, when the mask system is worn by the patient, the curved portion extends into the cavity when in engagement with the patient’s nose during use, as recited in independent claim 11. 
Prior art of record Cotner et al. (U.S. Patent No. 6,019,101), Lubke et al. (U.S. Publication No. 2006/0283461), and Gunaratnam et al. (U.S. Publication No. 2004/0226566) alone or in combination fail to remedy the deficiencies of Groll. 
Therefore, independent claims 11, and claims 13-36 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785